Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the display" in the 19th and 20th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the display part”.
Claim 19 recites the limitation "the first protruding part and the first protruding part" in the 5th last line of the claim.  The limitation is redundant and confusing.  It is recommended to replace the limitation with “the first protruding part”.
Claims 17, 18, and 20, 22 are rejected because they depends on the rejected claims 15 and 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 15, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0331073).
Regarding claim 1, Choi et al. teach a lighting device (a display apparatus; Abstract) comprising: a substrate (100; Fig. 7, [0042]) having a light emitting area (1A; Figs. 6 and 7, [0045, 0088]) where a light emitting part (220; Fig. 7, [0066]) is placed on and a non-light emitting area (2A/3A; Figs. 6 and 7, [0088]) that does not emit light ([0045]), the non-light emitting area (2A/3A) surrounding (“surround” is interpreted as “to extend around the margin or edge of” based on Merriam-Webster’s Collegiate Dictionary, 11th edition, 2003) the light emitting area (1A; see Fig. 6); a dam part (the 320a closest to the area 1A and the 150a farthest to the area 1A; Fig. 7, [0091, 0093]) on the substrate (100) in the non-light emitting area (2A/3A), but not in the light emitting area (1A), the dam part (the 320a closest to the area 1A and the 150a farthest to the area 1A in Fig. 7) including a first dam (the 320a closest to the area 1A in Fig. 7) and a second dam (the 150a farthest to the area 1A in Fig. 7); a first inorganic layer (310; Fig. 7, [0090]) on both an upper surface of the light emitting part (220) in the light emitting area 
Regarding claim 2
Regarding claim 4, Choi et al. teach the lighting device of claim 1, wherein the dam part (the 320a closest to the area 1A and the 150a farthest to the area 1A in Fig. 7) is disposed between the substrate (100) and the first inorganic layer (310). 
Regarding claim 5, Choi et al. teach the lighting device of claim 1, wherein the dam part (the 320a closest to the area 1A and the 150a farthest to the area 1A in Fig. 7) has a height (a height of the topmost point of 320a) greater than a height of the light emitting part (220). 
Regarding claim 7, Choi et al. teach the lighting device of claim 1, wherein the first dam (the 320a closest to the area 1A in Fig. 7) defines a disposition area (the right side of the 320a closest to the area 1A in Fig. 7) of the first organic layer (320), wherein the first organic layer (320) is disposed in the disposition area (the right side of the 320a closest to the area 1A in Fig. 7). 
Regarding claim 8, Choi et al. teach the lighting device of claim 1, wherein the first inorganic layer (310) and the second inorganic layer (330) are in direct contact with each other in the non-light emitting area (2A/3A). 
Regarding claim 10, Choi et al. teach the lighting device of claim 1, wherein the protruding part (the middle 320a) surrounds the light emitting part (220) in a plan view (see Figs. 6 and 7). 
Regarding claim 15, Choi et al. teach a display apparatus (a display apparatus; Abstract) comprising: a substrate (100; Fig. 7, [0042]) having a light emitting area (1A, including OLED; Figs. 6 and 7, [0045, 0088]) where a display part (220; Fig. 7, [0066]) is placed on and a non-light emitting area (2A/3A; Figs. 6 and 7, [0088]) that does not emit light ([0045]), the non-light emitting area (2A/3A) surrounding (“surround” is interpreted as “to extend around the margin or edge of” based on Merriam-Webster’s Collegiate Dictionary, 11th edition, 2003) the light 
Regarding claim 19, Choi et al. teach a lighting device (a display apparatus; Abstract) comprising: a substrate (100; Fig. 7, [0042]); a light emitting part (220; Fig. 7, [0066]) on the substrate (100), the light emitting part (220) overlapping a portion of the substrate (100); dam parts (the 320a closest to the area 1A and the 150a farthest to the area 1A; Fig. 7, [0091, 0093]) surrounding (“surround” is interpreted as “to extend around the margin or edge of” based on Merriam-Webster’s Collegiate Dictionary, 11th edition, 2003) the light emitting part (220; see Figs. 6 and 7) and not overlapping the light emitting part (220) on the substrate (100), the dam parts (the 320a closest to the area 1A and the 150a farthest to the area 1A in Fig. 7) including a first dam (the 320a closest to the area 1A in Fig. 7) and a second dam (the 150a farthest to the area 1A in Fig. 7); an encapsulation layer (310/320/330; Fig. 7, [0090]) on the light emitting part (220); a first protruding part (the 320a second closest to the area 1A; Fig. 7, [0091]) that surrounds the light emitting part (220) and non-overlapping the light emitting part (220; see Figs. 6 and 7), a second protruding part (the 320a third closest to the area 1A; Fig. 7, [0091]) that surrounds the first protruding part (the 320a second closest to the area 1A) and the light emitting part (220), the second protruding part (the 320a third closest to the area 1A) non-overlapping with the first protruding part (the 320a second closest to the area 1A) and the light emitting part (220), wherein the first protruding part (the 320a second closest to the area 1A) and the second protruding part (the 320a third closest to the area 1A) has a height (interpreted as “the vertical distance from the bottom or lowest part of something to the top or apex” based on COLLINS 
Regarding claim 20, Choi et al. teach the lighting device of claim 19, wherein each of the first dam (the 320a closest to the area 1A in Fig. 7) and the second dam (the 150a farthest to the area 1A in Fig. 7) has a height (interpreted as “the vertical distance from the bottom or lowest part of something to the top or apex” based on COLLINS ENGLISH DICTIONARY - COMPLETE & UNABRIDGED 2012 DIGITAL EDITION”, i.e. the vertical thickness) greater than the height of the light emitting part (the height of 220 at the middle of 220; see Fig. 7).
Regarding claim 22, Choi et al. teach the lighting device of claim 19, further comprising a primer layer (330 in area 2A; Fig. 7, [0090]) on the first protruding part (the 320a second closest to the area 1A) and the second protruding part (the 320a third closest to the area 1A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claim 1 above, and further in view of Fukuoka et al. (US 2005/0269926).
Regarding claim 9, Choi et al. teach wherein the protruding part (the middle 320a).
Choi et al. do not teach the protruding part includes a polymer resin and a moisture absorbent dispersed in the polymer resin.
In the same field of endeavor of semiconductor manufacturing, Fukuoka et al. teach the protruding part (122A and 122C; Fig. 1, [0045]) includes a polymer resin (organic binder of thermosetting resin; [0064]) and a moisture absorbent ([0047]) dispersed in the polymer resin (organic binder; [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Choi et al. and Fukuoka et al. and to include moisture absorbent in the protruding part as taught by Fukuoka et al., because the structure can prevent the moisture from seeping in as taught by Fukuoka et al. ([0036]). 
Regarding claim 26, Choi et al. teach wherein the dam part (the 320a closest to the area 1A and the 150a farthest to the area 1A in Fig. 7).
Choi et al. do not teach the dam part is partly formed of a moisture absorbent.
In the same field of endeavor of semiconductor manufacturing, Fukuoka et al. teach the dam part (122A and 122C; Fig. 1, [0045]) is partly formed of a moisture absorbent ([0047]).

Regarding claim 27, Choi et al. teach wherein the first organic layer (320 including 320a; [0047]).
Choi et al. do not teach the first organic layer is partly formed of a moisture absorbent.
In the same field of endeavor of semiconductor manufacturing, Fukuoka et al. teach the first organic layer (122A and 122C of organic binder of thermosetting resin; Fig. 1, [0045, 0064]) is partly formed of a moisture absorbent ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Choi et al. and Fukuoka et al. and to include moisture absorbent in the first organic layer as taught by Fukuoka et al., because the structure can prevent the moisture from seeping in as taught by Fukuoka et al. ([0036]). 
Claims 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claims 1 and 15 above, and further in view of Kook et al. (US 2016/0064690).
Regarding claims 13, 14, 17 and 18, Choi et al. teach further comprising: the protruding part (the middle 320a). 
Choi et al. do not teach, regarding claim 13, an adhesive layer between the protruding part and the cover layer, regarding claim 14, a primer layer between the protruding part and the adhesive layer, regarding claim 17, an adhesive layer between the protruding part and the cover layer, and regarding claim 18, a primer layer between the protruding part and the adhesive layer.
claim 13, an adhesive layer (175; Fig. 2, [0029]) between the protruding part (165b; Fig. 2, [0040]) and the cover layer (180; Fig. 2, [0050]), regarding claim 14, a primer layer (170; Fig. 2, [0037]) between the protruding part (165b) and the adhesive layer (175), regarding claim 17, an adhesive layer (175; Fig. 2, [0029]) between the protruding part (165b; Fig. 2, [0040]) and the cover layer (180; Fig. 2, [0050]), and regarding claim 18, a primer layer (170; Fig. 2, [0037]) between the protruding part (165b) and the adhesive layer (175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Choi et al. and Kook et al. and to further include the adhesive layer 175 and the cover layer 180 as taught by Kook et al., because the structure can provide a cover to protect the upper surface of the underlying members as taught by Kook et al. ([0050]). 

Response to Arguments
Applicant’s amendments, filed 12/10/2020, overcome the rejections to claims 1, 2, 4, 5, 7-10, 13-15, 17-20, 22, 26 and 27 under 35 U.S.C. 112.  The rejections to claims 1, 2, 4, 5, 7-10, 13-15, 17-20, 22, 26 and 27 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 15 and 19 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2018/0233700) teaches an OLED with dam parts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/7/2021